Title: To George Washington from William Stephens Smith, 3 October 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir—
                            New York Octr 3d 1783
                        
                        The detachment made from the british Camp mentioned in my last to Your Excellency for the purpose of
                            suppressing certain riots and dis-orders near Huntington on Long Island, returned on the morning of the 29th Ulto, they
                            have taken up a Number of the most respectable Inhabitants of that part of the Country—who are charged with
                            robbery—confin’d in the Provost, and under tryal by General court martial, to which for near three weeks past they have
                            been daily paraded thro’ the streets in Irons.
                        The Attorney employ’d by the Prisoners complains to me of evident prejudice in the Court & has
                            promised to give me a detail of their Conduct & Copy of their Proceedings, which I shall communicate and Submit to
                            your Excellency’s perusal.
                        I am sorry to observe in many instances that their opinions in several cases appear strongly marked with
                            Party Prejudices—I am possessed of determinations on two seperate tho’ similar Cases where their Police or Court of
                            Justice, have given directly opposite opinions in the one case against a Gentleman they Stiled a Rebel
                            & the other in favour of one destinguished by the appellation of a Tory—these Cases if your Excellency thinks
                            necessary I will state and forward.
                        In the course of the last week thirty sail of large transport Ships were inspected and have sailed for Nova
                            Scotia, this is said to be the last embarkation of Refugees that is to take place on public account, the 17th Dragoons and
                            what remained of their New Corps composed a part of their stock; the 42d & 23d british Regt are under orders to
                            embark immediately—tho’ difficult to form an opinion of and acount for their Actions—I will risk this—that I think it very
                            probable they will be off by the 15th of Novr. I must further observe to your Excellency that tho’ the conversation of
                            their Men in power and the Numberless Proclamations Issued, founded on and consistant with the Preliminary Articles of
                            Peace, might lead us to expect every indulgence which those Articles would justify us in seeking for, still it strikes me,
                            as if they were only intended to give a favourable gloss to their proceedings in the Eyes of Europe.
                        For as far as their Conduct relates to the Citizens of America notwithstanding their Proclamations
                            &c. they in numberless Instances have run counter to the letter and seeming spirit of them, and particularly in
                            the removal of American Property cover’d by the 7th Article. the door for Imposition is widely opened
                            and they dash thro’ it without a Blush.
                        Mr Parker will be able to give your Excellency a full account of the situation of Matters here—I have the
                            Honor to be Your Excellency’s most obliged Humble servt
                        
                            W.S. Smith
                        
                    